USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT

SOUTHERN DISTRICT OF NEW YORK SEES TEOMA EES SEED

SHAUN NANAVATL DOC #:

DATE FILED: __ 3/3/2020
Plaintiff,
-against- 20 Civ. 935 (AT)

THE NEW SCHOOL FOR SOCIAL RESEARCH, ORDER

Defendant.

 

 

ANALISA TORRES, District Judge:

Having reviewed the parties’ letters, ECF Nos. 8 and 10, it is hereby ORDERED that:
1. By April 1, 2020, Defendant shall file its motion to dismiss;
2. By April 22, 2020, Plaintiff shall file his opposition; and
3. By May 6, 2020, Defendant shall file its reply, if any.

SO ORDERED.

Dated: March 3, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge
